[26]   So far as Act No. 163 of 1934 forbids the bringing of a suit by a depositor to enforce the liability of a bank for having paid a forged or raised check, or a check payable to a fictitious person, unless the depositor has notified the bank, upon return of the voucher representing the payment, that the check was forged or raised, or was payable to a fictitious person, as *Page 963 
the case may have been, the object of this statute is not expressed in its title. To that extent the statute might not stand the test of article 31 of the Constitution of 1898 or of 1913, — which required the object of the law to be expressed in its title. But, in the Constitution of 1921, article 3, section 16, this requirement is relaxed so that it is required now only that the title of a statute shall be indicative of its object. It is argued, of course, that the title of Act No. 163 of 1934 is not even indicative of the object which I have referred to. Under a strict construction of the requirement of the Constitution the argument would be well founded. But the rule which prevails everywhere is that a liberal interpretation is to be given to such a provision as we have in section 16 of article 3 of the Constitution of Louisiana. In fact the better opinion on this subject seems to be that the word "object" is synonymous with "subject", and that it is sufficient if the subject dealt with in the statute is indicated in its title, — provided, of course, that there is nothing misleading in the title of the statute. The purpose of the constitutional requirement is to avoid deceiving the members of the Legislature, or other persons who are especially interested in the legislation. It is not likely that any person having a sufficient interest in the subject of this legislation to read the title of the act would not be prompted thereby to read the act itself, or would be so negligent as to read only the title of the act. There have been cases, of course, where the title of a statute was so defective that it might deceive a person interested *Page 964 
in the subject matter; and in such cases the statutes have been pronounced unconstitutional. This is not such a case. Although much may be said on the other side of the proposition, I subscribe to the decree in this case.